Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 and 20-22 are pending.  

Applicant’s election without traverse of Group I in the reply filed on January 6, 2022 is acknowledged.

Claims 14-16 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-13 and 20-22, drawn to a pharmaceutical composition, are being acted upon in this Office Action.   

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2022 and November 7, 2019 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on August 22, 2019 are acceptable.
Specification
The amendment to the specification filed on August 22, 2019 has been entered. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “more likely” in claim 1 is indefinite because the metes and bounds of what would constitute “more likely” cannot be determined.  The term "more likely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, see MPEP 2173.05(b): Relative Terminology [R-08.2017].
The ”conditions” in claims 3 and 10 is indefinite and ambiguous because it is unclear under what conditions (more than one) the cell expressing the first antigen and the what other conditions (more than one) the cell expressing the second antigen.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.
portion” in claims 21 and 22 is indefinite and ambiguous because it is not clear if it meant a portion of a hinge region or a hinge region portion as in full-length of the hinge.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.
Claims 2, 4-9, 11-13 and 20 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-13 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
In this case, claim 1 encompasses a pharmaceutical composition, comprising
a first antigen-binding molecule having a first antigen-binding region that binds to any first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, and
a second antigen-binding molecule having a second antigen-binding region that binds to any second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3,
wherein said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond and are more likely to form a heterodimer than a homodimer when mixed in solution.
Claim 2 encompasses the pharmaceutical composition according to claim 1, wherein, when a sensor chip on which 50 pg per mm” of the first antigen-binding molecule is immobilized and a measurement solution containing 2.5 mg/mL of the second antigen-binding molecule are used in surface plasmon resonance to measure affinity between the two antigen-binding molecules, the binding amount of the second antigen-binding molecule to the first antigen-binding molecule is within the range of 1:0.1 to 1:0.9 in terms of molar ratio.
Claim 3 encompasses the pharmaceutical composition according to claim 1, wherein the amount of the heterodimer formed under conditions in which cells expressing the first antigen and the second antigen are present is higher than that under conditions in which the cells are not present. 
Claim 4 encompasses the pharmaceutical according to claim 1, wherein the binding activity of the heterodimer to any FcyR when said heterodimer is formed is higher than the binding activity of a monomer of the first antigen-binding molecule or a monomer of the second antigen- binding molecule to FcyR, or the binding activity of the homodimer to FcyR when said homodimer is formed.
Claim 5 encompasses the pharmaceutical according to claim 1, wherein the first polypeptide comprises the first CH3 and the second polypeptide comprises the second CH3, and wherein the first CH3 and the second CH3 have at least one modification of (i) to (ii) below to make the first antigen-binding molecule and the second binding-molecule more likely to form the heterodimer than the homodimer when mixed in solution:
(i) a modification where either of the first CH3 and the second CH3 has a positively-charged region and the other has a negatively-charged region, and when the heterodimer is formed, the positively-charged region interacts with the negatively-charged region,
(ii) a modification where either of the first CH3 and the second CH3 has a convex portion and the other has a concave portion, and when the heterodimer is formed, the convex portion fits into and interacts with the concave portion, and

Claim 6 encompasses the pharmaceutical according to claim 1, wherein either or both of said first CH3 and said second CH3 further have a substitution of at least one of the amino acid residues at positions 357, 397, and 409 in the EU numbering system with another amino acid residue.
Claim 7 encompasses the pharmaceutical according to claim 1, wherein either or both of said first polypeptide and said second polypeptide further comprise a hinge region portion in an antibody-half molecule. 
Claim 8 encompasses the pharmaceutical of claim 7, wherein said hinge region portion in either or both of said first polypeptide and said second polypeptide has a modification of the cysteine residues at either or both of positions 226 and 229 in the EU numbering system to another amino acid residue.
Claim 9 encompasses the pharmaceutical composition according to claim 1, wherein said first polypeptide and said second polypeptide each comprises a constant region portion in an antibody- half molecule. 
Claim 10 encompasses the pharmaceutical according to claim 1, wherein the effector function under conditions in which cells expressing said first antigen and said second antigen are present is higher than that under conditions in which cells expressing said first antigen but not the second antigen or cells expressing said second antigen but not the first antigen are present.
Claim 11 encompasses a pharmaceutical composition, comprising
a first antigen-binding molecule having a first antigen-binding region that binds to any first antigen and a first polypeptide comprising a first CH3, and
a second antigen-binding molecule having a second antigen-binding region that binds to any second antigen and a second polypeptide comprising a second CH3,
wherein said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond, and
wherein said first CH3 and said second CH3 have at least one modification of (iv) to (vi) below:
(iv) any modification where either of said first CH3 and said second CH3 has a positively-charged region and the other has a negatively-charged region, and when the heterodimer is formed, the positively-charged region interacts with the negatively-charged region,
(v) any modification where either of said first CH3 and said second CH3 has a convex portion and the other has a concave portion, and when the heterodimer is formed, the convex portion fits into and interacts with the concave portion, and
(vi) any modification where said first CH3 and said second CH3 are modified IgG CH3 a part of which is replaced with a part of IgA CH3, and when said heterodimer is formed, 
Claim 12 encompasses a first antigen-binding molecule comprising a first antigen-binding region that binds to any first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, wherein, when mixed in solution with a second antigen-binding molecule having a second antigen-binding region that binds to any second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3, the first antigen-binding molecule is more likely to form a heterodimer with the second antigen-binding molecule than a homodimer of the first antigen-binding molecule, and wherein in said heterodimer, said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond.
Claim 13 encompasses a second antigen-binding molecule comprising a second antigen-binding region that binds to any second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3, wherein, when mixed in solution with a first antigen-binding molecule having a first antigen-binding region that binds to a first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, the second antigen-binding molecule is more likely to form a heterodimer with the first antigen-binding molecule than a homodimer of the second antigen-binding molecule, and wherein in said heterodimer, said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond.
Claim 20 encompasses the pharmaceutical composition according to claim 5, wherein either or both of said first CH3 and said second CH3 further have a substitution of at least one of the amino acid residues at positions 357, 397, and 409 in the EU numbering system with another amino acid residue. 
Claim 21 encompasses the pharmaceutical composition according to claim 5, wherein either or both of said first polypeptide and said second polypeptide further comprise a hinge region portion in an antibody-half molecule. 
Claim 22 encompasses the pharmaceutical composition of claim 21, wherein said hinge region portion in either or both of said first polypeptide and said second polypeptide has a modification of the cysteine residues at either or both of positions 226 and 229 in the EU numbering system to another amino acid residue.
With regard to a representative number of species, the specification discloses five half antibodies A1 to A5 and B1 to B5 as shown in Table 1 that binds to human interleukin 6 receptor.

    PNG
    media_image1.png
    387
    618
    media_image1.png
    Greyscale

The antibody-half molecules binding to just FcγRIIIa was evaluated and the results are shown in Table 2. A1 to A5, the series of antibody-half molecules A, and B1 to B5, the series of antibody-half molecules B, did not show binding ability to Fc.gamma.RIIIa when each was present alone, but showed binding ability to Fc.gamma.RIIIa only when antibody-half molecules A1 and B1, A2 and B2, A3 and B3, A4 and B4, or A5 and B5 were mixed, see example 3. 
The modifications described in WO 2013/002362 were used so that ADCC activity would be enhanced upon heterodimerization.  The L234Y, L235Q, G236W, S239M, H268D, D270E, and S298A substitutions (antibody-half molecule A) and the D270E, K326D, A330M and K334E substitutions (antibody-half molecule B) were introduced into the CH2 of antibody-half molecule A and antibody-half molecule B, respectively. In order not to form a disulfide bond between the hinge regions of the antibody, C226S and C229S were introduced into both antibody-half molecules A and B. In addition to these mutations, the modifications described in WO 2006/106905 were used as modifications to suppress the formation of homodimers and promote the formation of heterodimers. Specifically, substitutions D356K and K439E were introduced into antibody-half molecules A and B, respectively, since the interaction at 
As shown in Table 2, A1 to A5, the series of antibody-half molecules A, and B1 to B5, the series of antibody-half molecules B, did not show binding ability to Fc.gamma.RIIIa when each was present 
The specification further discloses an antibody-half molecule H chain having the H chain variable region of the anti-mouse CD19 antibody and having DA303v2 (SEQ ID NO: 27) as the antibody-half molecule H chain constant region portion, which is a constant region portion prepared by introducing the modifications L234Y/L235Q/G236W/S239M/H268D/D270E/S298A for enhancing ADCC and the modifications D356K/V397Y/K409D for promoting antibody-half molecule formation and heterodimerization into the CH2 and CH3, respectively, of G1d (SEQ ID NO: 26), which is wild-type human IgG1 from which C-terminal Gly and Lys are removed. Likewise, a gene was prepared for an antibody-half molecule H chain having the H chain variable region of the anti-mouse CD19 antibody and having DB220v2 (SEQ ID NO: 28) as the antibody H chain constant region portion, which is a constant region portion prepared by introducing the modifications D270E/K326D/A330M/K334E for enhancing ADCC and the modifications V397Y/K409D/K439E for promoting antibody-half molecule-formation and heterodimerization into the CH2 and CH3, respectively, of G1d. In addition, in order to prepare a whole antibody having the same ADCC-enhancing modifications as those of these antibody-half molecules, genes were prepared for an antibody H chain having the H chain variable region of the anti-mouse CD19 antibody and having Kn125 (SEQ ID NO: 29) as the antibody H chain constant region, which was prepared by introducing the ADCC-enhancing modifications L234Y/L235Q/G236W/S239M/H268D/D270E/S298A and the heterodimerization modifications Y349C/T366W into the CH2 and CH3 of G1d, respectively, and for an antibody H chain having the H chain variable region of the anti-mouse CD19 antibody and having H1076 (SEQ ID NO: 30) as the antibody H chain constant region, which was prepared by introducing the ADCC-enhancing modifications D270E/K326D/A330M/K334E and the heterodimerization modifications D356C/T366S/L368A/Y407V into the CH2 and CH3 of G1d, respectively. The knobs-into-holes technique (Margaret Merchant et al., Nature Biotechnology 1998, 16, 677-681) has been introduced into 
The binding of mouse Anti-mouse CD19 Antibody-half Molecules or Dimers Thereof to Mouse Fc.gamma.R were evaluated using Biacore (registered trademark) T200 (GE Healthcare).  The affinity measurement for mouse FcγRs are shown in Table 5.   

    PNG
    media_image2.png
    230
    612
    media_image2.png
    Greyscale

From the results in Table 5, mFa55, which is an Fc.gamma.R binding-enhanced mouse IgG2a antibody, showed a binding enhancement of 44.7 folds to Fc.gamma.R1, 3.4 folds to Fc.gamma.RII, 11.7 folds to Fc.gamma.RIII, and 57.5 folds to Fc.gamma.RIV as compared to G1d. Kn125/H1076, a heterodimerized ADCC-enhanced antibody of human IgG1 type, showed a weakened binding by 0.4 folds to Fc.gamma.R1, and a binding enhancement of 5.7 folds to Fc.gamma.RII, 13.2 folds to Fc.gamma.RIII, and 253.3 folds to Fc.gamma.RIV, as compared to G1d. The antibody-half molecule DA303v2 did not bind to any mouse Fc.gamma.R. The binding of the antibody-half molecule DB220v2 to any mouse Fc.gamma.R was also weakened, and its affinity was 0.05 folds to Fc.gamma.R1, 0.03 folds to Fc.gamma.RII, and 0.04 folds to Fc.gamma.RIII, as compared to G1d. It did not bind to Fc.gamma.RIV. When measuring 1D3-DA303v2/1D3-DB220v2 prepared by mixing equal amounts of the two antibody-half molecules DA303v2 and DB220v2, although the binding was weakened by 0.03 folds to Fc.gamma.RI, 0.08 folds to Fc.gamma.RII, and 0.4 folds to Fc.gamma.RIII, the binding was enhanced by 11.5 folds to Fc.gamma.RIV, as compared to G1d. Based on the above results, although either antibody-half molecule alone has almost no Fc.gamma.R-binding activity, the two antibody-half molecules are expected to show effector activity due to the enhanced binding to Fc.gamma.RIV when they are mixed and form a heterodimer.
However, other than the half antibody molecule that binds to just human IL6 Receptor, human epiregulin, KLH or mouse CD19 wherein the half-antibody molecule comprising a first Fc having 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a small group of species, cannot define Abbvie).  
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences, or specific VH and VL sequences. 
For example, Roitt et al teach the variable domain of heavy and light chain i.e., VH and VL which forms the antigen-binding surface is required for antigen binding, see page 5.8 and 5.9, in Immunology second edition, Gower Medical Publishing New York 1989; PTO 892.  
Further, a pharmaceutical composition for treating disease in the absence of in vivo working example is unpredictable.  
Regarding heterodimer having higher binding activity to FcγR than monomer of the first antigen binding molecule or the monomer of the second antigen binding molecule (claim 4), the specification does not adequately describe the structure of first polypeptide comprising either or both first CH2 and a first CH3 and the structure of the second polypeptide comprising either or both of a second CH2 and a second CH3 that correlated with higher binding activities to all FcγRs from all species.  The structure-function correlation set forth in the disclosure does not clearly allow persons of ordinary skill in the art to recognize that the applicant has in fact invented what is claimed because the disclosure only sets forth adequate written description for substitution of L234Y/L235Q/G236W/S239M/H268D/D270E/S298A that enhance ADCC and mouse Fc substitution (L235R/S239K) for binding to mouse FcγR, see p. 42. Thus, the higher binding activities to all FcγRI, FcγRII, FcγRIII, and FcγRIV from different species cannot be correlated with the disclosed structures.  
Regarding first CH3 and second CH3 having any substitution at positions 357, 397 and 409 numbering according to EU (claim 6, 20), the specification discloses just the particular substitutions that promote antibody-half molecules heterodimerization, see E357N or L, V397Y, K409D, H or T, see Table 1.  Neither the specification or the art teach random substitution at positions 357, 397 and 409 promote heterodimerization.  

For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Therefore, only a composition comprising a first antibody-half molecule comprising a first variable region that binds to a first antigen, a first Fc polypeptide comprising a first hinge, a first CH2 and a first CH3 domain and a second antibody-half molecule comprising a second variable region that binds to a second antigen, a second Fc polypeptide comprising a second hinge, a second CH2 and a second CH3 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claims 1-13 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising a first antibody-half molecule comprising a first variable region that binds to a first antigen, a first Fc polypeptide comprising a first hinge, a first CH2 and a first CH3 domain and a second antibody-half molecule comprising a second variable region that binds to a second antigen, a second Fc polypeptide comprising a second hinge, a second CH2 and a second CH3 domain wherein the first antibody-half molecule and the second antibody-half molecule are not linked by a covalent bond, wherein the first Fc polypeptide , does not reasonably provide enablement for the claimed pharmaceutical as set forth in claims 1-13 and 20-22 for treating any and all diseases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 encompasses a pharmaceutical composition, comprising
a first antigen-binding molecule having a first antigen-binding region that binds to any first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, and

wherein said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond and are more likely to form a heterodimer than a homodimer when mixed in solution.
Claim 2 encompasses the pharmaceutical composition according to claim 1, wherein, when a sensor chip on which 50 pg per mm” of the first antigen-binding molecule is immobilized and a measurement solution containing 2.5 mg/mL of the second antigen-binding molecule are used in surface plasmon resonance to measure affinity between the two antigen-binding molecules, the binding amount of the second antigen-binding molecule to the first antigen-binding molecule is within the range of 1:0.1 to 1:0.9 in terms of molar ratio.
Claim 3 encompasses the pharmaceutical composition according to claim 1, wherein the amount of the heterodimer formed under conditions in which cells expressing the first antigen and the second antigen are present is higher than that under conditions in which the cells are not present. 
Claim 4 encompasses the pharmaceutical according to claim 1, wherein the binding activity of the heterodimer to any FcyR when said heterodimer is formed is higher than the binding activity of a monomer of the first antigen-binding molecule or a monomer of the second antigen- binding molecule to FcyR, or the binding activity of the homodimer to FcyR when said homodimer is formed.
Claim 5 encompasses the pharmaceutical according to claim 1, wherein the first polypeptide comprises the first CH3 and the second polypeptide comprises the second CH3, and wherein the first CH3 and the second CH3 have at least one modification of (i) to (ii) below to make the first antigen-binding molecule and the second binding-molecule more likely to form the heterodimer than the homodimer when mixed in solution:
(i) a modification where either of the first CH3 and the second CH3 has a positively-charged region and the other has a negatively-charged region, and when the heterodimer is formed, the positively-charged region interacts with the negatively-charged region,
(ii) a modification where either of the first CH3 and the second CH3 has a convex portion and the other has a concave portion, and when the heterodimer is formed, the convex portion fits into and interacts with the concave portion, and
(iii) a modification where the first CH3 and the second CH3 are modified IgG CH3, a part of which is replaced with a part of IgA CH3, and when said heterodimer is formed, the replaced part of IgA CH3 in said first CH3 interacts with the replaced part of IgA CH3 in said second CH3.
Claim 6 encompasses the pharmaceutical according to claim 1, wherein either or both of said first CH3 and said second CH3 further have a substitution of at least one of the amino acid residues at positions 357, 397, and 409 in the EU numbering system with another amino acid residue.
Claim 7 encompasses the pharmaceutical according to claim 1, wherein either or both of said first polypeptide and said second polypeptide further comprise a hinge region portion in an antibody-half molecule. 

Claim 9 encompasses the pharmaceutical composition according to claim 1, wherein said first polypeptide and said second polypeptide each comprises a constant region portion in an antibody- half molecule. 
Claim 10 encompasses the pharmaceutical according to claim 1, wherein the effector function under conditions in which cells expressing said first antigen and said second antigen are present is higher than that under conditions in which cells expressing said first antigen but not the second antigen or cells expressing said second antigen but not the first antigen are present.
Claim 11 encompasses a pharmaceutical composition, comprising
a first antigen-binding molecule having a first antigen-binding region that binds to any first antigen and a first polypeptide comprising a first CH3, and
a second antigen-binding molecule having a second antigen-binding region that binds to any second antigen and a second polypeptide comprising a second CH3,
wherein said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond, and
wherein said first CH3 and said second CH3 have at least one modification of (iv) to (vi) below:
(iv) any modification where either of said first CH3 and said second CH3 has a positively-charged region and the other has a negatively-charged region, and when the heterodimer is formed, the positively-charged region interacts with the negatively-charged region,
(v) any modification where either of said first CH3 and said second CH3 has a convex portion and the other has a concave portion, and when the heterodimer is formed, the convex portion fits into and interacts with the concave portion, and
(vi) any modification where said first CH3 and said second CH3 are modified IgG CH3 a part of which is replaced with a part of IgA CH3, and when said heterodimer is formed, the replaced part of IgA CH3 in said first CH3 interacts with the replaced part of IgA CH3 in said second CH3.
Claim 12 encompasses a first antigen-binding molecule comprising a first antigen-binding region that binds to any first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, wherein, when mixed in solution with a second antigen-binding molecule having a second antigen-binding region that binds to any second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3, the first antigen-binding molecule is more likely to form a heterodimer with the second antigen-binding molecule than a homodimer of the first antigen-binding molecule, and wherein in said heterodimer, said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond.

Claim 20 encompasses the pharmaceutical composition according to claim 5, wherein either or both of said first CH3 and said second CH3 further have a substitution of at least one of the amino acid residues at positions 357, 397, and 409 in the EU numbering system with another amino acid residue. 
Claim 21 encompasses the pharmaceutical composition according to claim 5, wherein either or both of said first polypeptide and said second polypeptide further comprise a hinge region portion in an antibody-half molecule. 
Claim 22 encompasses the pharmaceutical composition of claim 21, wherein said hinge region portion in either or both of said first polypeptide and said second polypeptide has a modification of the cysteine residues at either or both of positions 226 and 229 in the EU numbering system to another amino acid residue.
Enablement is not commensurate in scope with claims as how to use the claimed pharmaceutical composition for treating disease without guidance as to the binding specificity of the first and second binding molecule.  
The specification discloses five half antibodies A1 to A5 and B1 to B5 as shown in Table 1 that binds to human interleukin 6 receptor.

    PNG
    media_image1.png
    387
    618
    media_image1.png
    Greyscale


The modifications described in WO 2013/002362 were used so that ADCC activity would be enhanced upon heterodimerization.  The L234Y, L235Q, G236W, S239M, H268D, D270E, and S298A substitutions (antibody-half molecule A) and the D270E, K326D, A330M and K334E substitutions (antibody-half molecule B) were introduced into the CH2 of antibody-half molecule A and antibody-half molecule B, respectively. In order not to form a disulfide bond between the hinge regions of the antibody, C226S and C229S were introduced into both antibody-half molecules A and B. In addition to these mutations, the modifications described in WO 2006/106905 were used as modifications to suppress the formation of homodimers and promote the formation of heterodimers. Specifically, substitutions D356K and K439E were introduced into antibody-half molecules A and B, respectively.  , since the interaction at the CH3 interface is strong, it is not possible to obtain antibody-half molecules only by these mutations. Therefore, in order to weaken the interaction at the CH3 interface, the modifications described in WO 2015/046467 were used. Modifications were introduced into both antibody-half molecules A and B at E357, V397 and K409, which are amino acid residues on CH3 interface. By combining these ADCC-enhancing modifications, hinge region modifications, heterodimerization modifications, and CH3 interface destabilization modifications, the antibody-half molecule A and antibody-half molecule B of interest were obtained, see para. [0238].  The antibody against the human interleukin 6 receptor disclosed in WO 2009/125825 was used. MRAH (SEQ ID NO: 11) was used as the H chain variable region and the sequence of wild-type IgG1 (SEQ ID NO: 12) was used as the H chain constant region. MRAL (SEQ ID NO: 13) was used as the L chain variable region, and the k0 sequence (SEQ ID NO: 14), which is a wild-type .kappa. chain was used as the L chain constant region. For the control of the half molecule state of 
As shown in Table 2, A1 to A5, the series of antibody-half molecules A, and B1 to B5, the series of antibody-half molecules B, did not show binding ability to Fc.gamma.RIIIa when each was present alone, but showed binding ability to Fc.gamma.RIIIa only when antibody-half molecules A1 and B1, A2 and B2, A3 and B3, A4 and B4, or A5 and B5 were mixed.
The specification further discloses an antibody-half molecule H chain having the H chain variable region of the anti-mouse CD19 antibody and having DA303v2 (SEQ ID NO: 27) as the antibody-half molecule H chain constant region portion, which is a constant region portion prepared by introducing the modifications L234Y/L235Q/G236W/S239M/H268D/D270E/S298A for enhancing ADCC and the modifications D356K/V397Y/K409D for promoting antibody-half molecule formation and heterodimerization into the CH2 and CH3, respectively, of G1d (SEQ ID NO: 26), which is wild-type human IgG1 from which C-terminal Gly and Lys are removed. Likewise, a gene was prepared for an antibody-half molecule H chain having the H chain variable region of the anti-mouse CD19 antibody and having DB220v2 (SEQ ID NO: 28) as the antibody H chain constant region portion, which is a constant region portion prepared by introducing the modifications D270E/K326D/A330M/K334E for enhancing 
The binding of mouse Anti-mouse CD19 Antibody-half Molecules or Dimers Thereof to Mouse Fc.gamma.R were evaluated using Biacore (registered trademark) T200 (GE Healthcare).  The affinity measurement for mouse FcγRs are shown in Table 5.   

    PNG
    media_image2.png
    230
    612
    media_image2.png
    Greyscale

From the results in Table 5, mFa55, which is an Fc.gamma.R binding-enhanced mouse IgG2a antibody, showed a binding enhancement of 44.7 folds to Fc.gamma.R1, 3.4 folds to Fc.gamma.RII, 11.7 folds to Fc.gamma.RIII, and 57.5 folds to Fc.gamma.RIV as compared to G1d. Kn125/H1076, a heterodimerized ADCC-enhanced antibody of human IgG1 type, showed a weakened binding by 0.4 folds to Fc.gamma.R1, and a binding enhancement of 5.7 folds to Fc.gamma.RII, 13.2 folds to Fc.gamma.RIII, and 253.3 folds to Fc.gamma.RIV, as compared to G1d. The antibody-half molecule DA303v2 did not bind to any mouse Fc.gamma.R. The binding of the antibody-half molecule DB220v2 to any mouse Fc.gamma.R was also weakened, and its affinity was 0.05 folds to Fc.gamma.R1, 0.03 folds to Fc.gamma.RII, and 0.04 folds to Fc.gamma.RIII, as compared to G1d. It did not bind to Fc.gamma.RIV. When measuring 1D3-DA303v2/1D3-DB220v2 prepared by mixing equal amounts of the two antibody-half molecules DA303v2 and DB220v2, although the binding was weakened by 0.03 folds to 
Other than the half antibody molecule that binds to just human IL6 Receptor, human epiregulin, KLH or mouse CD19 wherein the half-antibody molecule comprising a first Fc having ADCC-enhancing substitution L234Y/L235Q/G236W/S239M/H268D/D270E/S298A and heterodimerization substitution selected from the group consisting of Y349C/T366W, D356K/V397Y/K409D, D356K/V397Y/K409H, D356K/V397Y/K409T, D356K/E357N/V397Y/K409D, D356K/E357L/V397Y/K409D, V397Y/K409D/Y349T/T394F, into the CH2 and CH3 of said antibody and a second Fc having ADCC enhancing substitution D270E/K236D/A330M/K334E and a heterodimerization substitution selected from the group consisting of D356C/T366S/L368A/Y407V, V397Y/K409D/K439E, V397Y/K409H/K439E, V397Y/ K409T/K439E, E357N/V397Y/K409D/K439E, E357L/V397Y/K409D/K439E, V097Y/K409D/S364H/F405A into the CH2 and CH3 domain of said antibody, the specification does not teach the structure, e.g., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding to all first antigen and second antigen encompassed by the claimed pharmaceutical composition to enable one of skill in the art to make and use without undue experimentation.  Thus, the scope of the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen.  
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences, or specific VH and VL sequences. 
Further, a pharmaceutical composition for treating any and all diseases in the absence of in vivo working example is unpredictable.  
Regarding heterodimer having higher binding activity to FcγR than monomer of the first antigen binding molecule or the monomer of the second antigen binding molecule (claim 4), the specification does not teach the structure of first polypeptide comprising either or both first CH2 and a first CH3 and the structure of the second polypeptide comprising either or both of a second CH2 and a second CH3 that correlated with higher binding activities to all FcγRs from all species to enable one of skill in the art to make and use without undue experimentation.  
Regarding first CH3 and second CH3 having any substitution at positions 357, 397 and 409 numbering according to EU (claim 6, 20), the specification discloses just the particular substitutions that promote antibody-half molecules heterodimerization, see E357N or L, V397Y, K409D, H or T, see Table 1.  Neither the specification or the art teach random substitution or non-conservative substitution at positions 357, 397 and 409 promote heterodimerization (formation of bispecific antibody). 
At the time the invention was made, the state of the art is such that even a few changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vivo pharmacokinetics, see p. 90, in particular.  
Cochran et al. (J. Immunol. Meth. 287: 147-158, 2004; PTO 892) describes two anti-EGFR antibodies that bind to spatially overlapping epitopes of EGFR; yet only one of the two competes with EGF for binding to the receptor; see entire document (e.g., page 156, column 1).  Thus, an antibody that binds to the same region of EGFR, or perhaps even an antibody that binds to an isoform of EGFR that is expressed in certain cancer cells, but not normal cells, may not have therapeutic value in and of itself, unless it is conjugated to a cytotoxic moiety or capable of mediating antibody dependent cellular cytotoxicity or fixing complement. 
The teachings of the specification cannot be extrapolated to the enablement of the invention commensurate in scope with the claims, because the art of human cancer immunotherapy is highly unpredictable and the disclosure provides insufficient guidance and exemplification that teaches that the claimed pharmaceutical composition can be used effectively to treat all diseases.  There are no working example of using any antibody that binds to any undisclosed antigens.  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 7 and 9 are  rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US20050136051 (Scallon hereafter, June 23, 2005; PTO 892). 
Regarding claims 1 and 7, Scallon teaches a pharmaceutical composition comprising mixing of the cA2 G4 and CNTO 859 monoclonal antibodies in saline solution or D-PBS solution (see para. [0035]) at room temperature resulted in the in vitro formation of bispecific antibodies (heterodimer) able to simultaneously bind to both TNF and the anti-CNTO 859 antibody wherein the ‘AA’ and ‘BB’ antibody each comprises a variable region, a hinge (see para. [0034], a CH2 and a CH3, see para. [0064], Fig. 2.  The first antigen-binding molecule (‘AA’) and the second antigen-binding molecule (‘BB’) are not linked by a covalent bond, see Fig. 2, in particular.  The cA2 G1 antibody is an IgG1 version of cA2 G4 containing a human IgG1 hinge region. The CNTO 859 antibody is a humanized IgG4 monoclonal antibody against human TF with an intact human IgG4 hinge region, see Example 1, in particular.  
Regarding claim 9, Scallon teaches the first antibody and second antibody comprises a constant region, e.g., CH2-CH3 domains of an IgG antibody half-molecule, see Fig. 2, in particular. 
Thus, the reference teachings anticipate the claimed invention.  


Claims 1, 5-7, 9, 11-13, 20 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US20100015133  (Igawa hereafter, published Jan 21, 2010; PTO 892). 
Regarding claim 1, Igawa teaches a pharmaceutical composition comprising the heteromultimer (see para.[26]), and a pharmaceutically acceptable carrier, see para. [001], [026].  Examples of heterodimer include IgG1 or IgG4 type bispecific antibodies, see para. [0002]. [0003], [0180], [0183]. [0235].  The reference IgG bispecific antibody comprises a first heavy chain and second heavy chain polypeptides, see para. [0194], [0197], [0237].  The IgG-type bispecific antibodies composed of two types of heavy chain variable regions (VH1 and VH2, aka antigen-binding region) and two types of light chain 
Regarding claims 5(i), 6, 11(iv) and 20, the first CH3 or the second CH3 has a positively-charge region e.g., 356K, 367K, 370K, 399K, 409K, and 439K and the other has a negatively-charge region, e.g., 439E, 409D, 399D, 370E, 367E, 356E,  see FIG. 27 middle panel and Table 1, in particular.  The term “at least one” does not require all three positions 357, 397 and 409. 

    PNG
    media_image3.png
    497
    698
    media_image3.png
    Greyscale


	Regarding claims 7, 9, 12, 13, and 21, Igawa teaches the bispecific antibody comprises a first heavy chain and a second heavy chain each comprises a VH-CH1-hinge-CH2-CH3 domains comprises a hinge region in the half-antibody molecule, whose CH3 interface has been modified, see para. [0392], [0539], Figure 27, [0180]. 
Thus, the reference teachings anticipate the claimed invention.  


Claims 1, 5-7, 9, 11-13, 20 and 21 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US20130115208 (Ho hereafter, published May 9, 2013; PTO 892). 
Regarding claims 1, 5(i), 7, 11(iv), 12, 13 and 21, Ho teaches a pharmaceutical composition (see para. [0026], [0027], [0159], claims) comprising a heterodimeric bispecific full-length antibody (see para. [0010]) comprising a first anti-antigen A antibody (Group A) and a second anti-antigen B antibody (Group B) were mixed together in the presence of GSH, bispecific antibody were formed by heterodimer formation over homodimer formation, see para. [0011]), see Example 11.  The antibody A and antibody B heavy chains each comprises a variable region, a hinge, CH2 and CH3, see para. [0078], [0218]) wherein 
Regarding claims 6 and 20, Ho teaches replacement of the K409R mutation with L368E on one of the heavy chain CH3 regions resulted in further increased formation of bispecific antibodies (C), see para. [0207], Example 7, in particular.  The term “at least one” can be one or more.  
Thus, the reference teachings anticipate the claimed invention.  


Claims 1, 7, 12 and 13 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Schuurman et al (US20100105874, published April 29, 2010; PTO 892) as evidenced by WO2012/088302 (published June 28, 2012; PTO 892). 
Regarding claims 1, 7, 12, 13, Schuurman et al teaches a pharmaceutical composition (see para. [0015] to [0016]) comprising two IgG4- or IgG4-like half antibodies having different antigen-binding specificities, e.g., Fel d 1-Bet v 1 (see para. [0006]) in solution such as PBS (see para. [0035]) or PBS containing reduced glutathione (GSH), see example 31.  The exchange of IgG half molecules in panel A was calculated from the concentration of bispecific IgG (as determined in the heterologous cross-linking 
Regarding claim 7, Schuurman teaches the first and/or second antibody comprises a core hinge region CSPC, CPSC, CRPC, CPRC, CGHC or CPHC or introduced by site-directed mutagenesis well known in the art, see para. [0160].  Thus, the reference teachings anticipate the claimed invention.  


Claims 1, 5-7, 8, 9, 11-13, 20, 21 and 22 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Kannan (US20140154254, published June 5, 2014; PTO 892). 
Regarding claim 1, 5(i), 11(iv), 12, 13, 21,  Kannan teaches a pharmaceutical composition (see para. [0173] to [0174], [0183]) comprising a heterodimeric IgG bispecific antibody that binds to different epitopes of HER2 and a pharmaceutically acceptable carrier or diluent, such as buffer (see para. [0176]).  The heterodimeric IgG bispecific antibody comprises one or more substitutions in each of the following domains: a first CH.sub.3-domain, a second CH.sub.3-domain, a CH.sub.1-domain, a C.sub.L-domain, a V.sub.H-domain and a V.sub.L-domain, wherein the one or more substitutions introduce charged amino acids that are electrostatically unfavorable to homodimer formation and electrostatically favorable to heterodimer formation, and pharmaceutically acceptable carrier, see para. [0028], [0343].  The 
    PNG
    media_image4.png
    268
    330
    media_image4.png
    Greyscale

The heterodimeric IgG antibody comprises a first VH comprising a VH, CH1 (aka a constant region, hinge, CH2 and CH3 that binds to antigen A, and a second VH comprising a VH, CH1, hinge, CH2 and CH3 that binds to antigen B, wherein the one or more substitutions introduce charged amino acids in the CH3 domain that are electrostatically unfavorable to homodimer formation and electrostatically favorable to heterodimer formation, see entire document, para. [0041] to [0044], claims 45-46, 48-50, 52-56, 61, 1, in particular.  
Regarding claims 6 and 20, Kannan teaches substitution at EU positions 397 and  409, such as lysine (K) at position for aspartic acid (D), or K409D, see para. [0012], [0060]. 
Regarding claims 7, 8 and 22, Kannan teaches exemplary IgG1 Fc molecules having increased effector function include those having one or more of the following substitutions [numbering based on the EU numbering scheme]: such as the cysteine reside at both positions C226S and C229S, numbering according to EU, see para. [0079], in particular. 
Regarding claim 9, Kannan teaches the first and second heavy chains each comprises a constant portion of the half-antibody molecule, e.g., CH1 domain, see Figure 4a above. 
Regarding claim 10, Kannan teaches exemplary IgG1 Fc molecules having increased effector function include those having one or more of the following substitutions, e.g., S239D/I332E [numbering based on the EU numbering scheme], see para. [0078]. 
.  


Claims 1, 5, 9, 11, and 21 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Giese (US20140336361, published Nov 13, 2014, PTO 892).
Regarding claims 1, 7, 9, 12, 13, and 21, Giese teaches a composition a first hinge-containing polypeptide or first half-antibody and a second hinge-containing polypeptide or second half-antibody, wherein the first hinge-containing polypeptide comprises a knob and the second hinge-containing polypeptide comprises a hole, mixing the first and second hinge-containing polypeptide to obtain a heteromultimeric protein, e.g., full-length IgG antibody (see para. [0101]) comprising the first and second hinge-containing polypeptide in solution containing histidine and then the pH adjusted to between 5 and 8, see entire document, para [036], [042], [044], [047], [0059], [0060], [0114], [0167], [0172].  The reference first antigen-binding molecule (aka first half antibody) comprises a first antigen-binding site, 
Regarding claims 5 (ii) and 11 (v), Giese teaches exemplary amino acid substitutions in the CH3 domain for generating the cavity include without limitation the T366S, L368A, Y407A, Y407T and Y407V substitutions. In certain embodiments, the knob (protuberance or convex) half-antibody comprises T366W substitution, and the hole (cavity or concave) half-antibody comprises the T366S/L368A/Y407V substitutions to promote heterodimerization, see para. [0180], [0177], [0178].
Regarding claims 5 (i) and 11(iv), Giese teaches the interaction between the first and second hinge-containing polypeptides at the interface of the heterodimerization domains is a protuberance-into-cavity interaction, a hydrophobic interaction and/or an electrostatic interaction, e.g., electrostatic steering effects positive and negative charged interaction.  It is understood by one skilled in the art that the heterodimerization domain can comprise more than one way of interaction, for example, knob and hole (K&H) and hydrophobic interaction, see para. [0062], [0135]. It is understood by one skilled in the art that the heterodimerization domain can comprise more than one way of interaction, for example, knob and hole (K&H) and hydrophobic interaction, see para. 
"heteromultimerization domain" refers to alterations or additions to a biological molecule so as to promote heteromultimer formation and hinder homomultimer formation. Any heterodimerization domain having a strong preference for forming heterodimers over homodimers is within the scope of the invention. Illustrative examples include but are not limited to, for example, US Patent Application 20030078385 (Arathoon et al.--Genentech; describing knob into holes); WO2007147901 (Kjrgaard et al.--Novo Nordisk: describing ionic interactions); WO 2009089004 (Kannan et al.--Amgen: describing electrostatic steering effects), see para. [0135].  Thus, the reference teachings anticipate the claimed invention.  

Conclusion
The prior art US20130336981 (de Kruif), US 20120201746 (Liu), US 2016035588 (Ng) made of record and not relied upon is considered pertinent to applicant's disclosure.   

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644